ORDER
PER CURIAM.
On January 28, 1993, the Secretary of Veterans Affairs (Secretary) filed a motion for reconsideration and full Court review of the panel’s remand decision, dated January 14, 1993. The Secretary argues that a regional office’s failure to send a case involving extraschedular consideration, under 38 C.F.R. § 4.16(b), to the Director of the Department of Veterans Affairs Compensation and Pension Service, is not an adjudicative decision, and thus, not appeal-able to the Board of Veterans’ Appeals.
The Secretary also asserts that the Court erred in listing “age” as a factor to be considered when evaluating service-connected unemployability claims. On March 3, 1993, the Court issued an order deleting the word “age” as a factor.
Upon consideration of the foregoing, it is
ORDERED that reconsideration is denied. It is further
ORDERED, notwithstanding the Court’s prior practice, that the motion for review by the full Court is premature and is not accepted for filing. Full Court review of the panel’s denial of reconsideration may be sought within 14 days after the date of this order. The Secretary is advised that full Court consideration is not favored and will be ordered only when it is necessary to secure or maintain uniformity of decision among panels, when a case involves a question of exceptional importance, or in other unusual circumstances. Mata v. Brown, 4 Vet.App. 276 (1993) (order).